DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a tread of the tires” in line 5 should be written as –a tread of each of the tires—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrases “the tread of the tires” in lines 9, 10, and 12 should be written as either –the tread— or –the tread of each of the tires—for grammatical clarity and consistency in claim language.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “the signal element” in lines 1-2 should be written as –the at least one signal element—for consistency in claim language.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “the tread of the tires” in line 2 should be written as either –the tread— or –the tread of each of the tires—for grammatical clarity and consistency in claim language.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “claim 1 wherein” in line 1 should be written as –claim 1, wherein—for grammatical clarity and consistency in claim language.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “the tread of the tires” in lines 1-2 should be written as either –the tread— or –the tread of each of the tires—for grammatical clarity and consistency in claim language.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “the tread of the tires” in lines 1-2 should be written as either –the tread— or –the tread of each of the tires—for grammatical clarity and consistency in claim language.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “a tread of the tires” in line 5 should be written as –a tread of each of the tires—for grammatical clarity.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: the phrase “the tread of the tires” in lines 9, 10, 12, 17, and 21 should be written as either –the tread— or –the tread of each of the tires—for grammatical clarity and consistency in claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “the street” in line 7 and “the driver” in lines 17-18 lack sufficient antecedent basis. 
Claims 3-7 are indefinite by dependence on claim 1. 

Regarding claim 16, the phrases “the street” in line 7, “the recesses” in line 17, “the corresponding protrusions” in line 17, and “the walls” in line 21 lack sufficient antecedent basis. 
Regarding claim 16, the phrase “a street” in line 11 is unclear. It is unclear if it relates back to the previously disclosed street or to a new and different street. For the purposes of examination, the examiner assumes Applicant intended –the street--. 
Regarding claim 16, the phrase “the structure-borne sound signals” in lines 12-13 and 13 is unclear. For the purposes of examination, the examiner assumes Applicant intended the first and second structure-borne sound signals. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-7, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dufournier (US 2004/0154715) (of record).

Regarding claims 1 and 7, Dufournier discloses a vehicle ([0012], [0020]-[0021]), comprising: wearing tires made of a rubber (i.e. elastic) material ([0211]); and a wear measuring unit for the tires (Figs. 1B, 2A, 2B), the wear measuring unit comprising: a plurality of signal generators integrated in at least one joined signal element (Fig. 1B: M) arranged in a tread of the tire ([0315]), wherein the signal element generates a structure-borne sound signal when the tires are worn-off and when the signal element comes into contact with the ground (i.e. street) the signal element generates a first structure-borne sound signal (Abstract, [0176], [0315], [0345]). 
Dufournier further discloses that the signal element is smaller than the tread of the tire as several signal elements may fit into the tread of the tire (Figs. 2A, 2B) ([0316]). Moreover, in one particular nonrestrictive example of the shape of the tire wear indicators (i.e. signal elements) (Figs. 1B, 2A, 2B: T), the indicators may be and a hammer (Fig. 1B: M) that slides radially in order to generate an acoustic signal ([0315]). One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at least find obvious, that in order for the hammer to slide on the guide and strike 
Furthermore, as discussed above, Dufournier discloses generating a first structure-born sound signal when in contact with the ground (i.e. street). Additionally, because Dufournier discloses that the signal element (Fig. 1B: M) moves within the tread, Dufournier will also necessarily produce a second structure-borne sound signal by the signal elements movement within the tread of the tires. 
Dufournier further discloses that in the vehicle a detector (i.e. sensor) for the structure-borne sound signals is provided for receiving the signals emitted by the signal generators (Abstract, [0040]). 
Dufournier also discloses a signal processing unit for processing the received signals into information useful for the driver (Abstract, [0012]).
The examiner notes that the claim limitation “the at least one joined signal element is smaller than the tread of the tires, so that an entirety of the at least one joined signal element is able to move within the tread” is very broad and does not provide any further structure as to what manner or dimensions the signal element is smaller than the tread. The claim language does not exclude an interpretation wherein the overall size of the signal element is smaller than the overall size of the tread, the height of the signal element in the radial direction is smaller than the thickness of the tread in the radial direction, the width of the signal element in the axial direction is smaller than the width of the tread in the axial direction, the length of the signal element in the circumferential direction is smaller than the length of the tread in the circumferential direction, and so on. As discussed in the detailed rejection above, 

Regarding claim 3, Dufournier further illustrates that the signal element, which is arranged in the tread of the tire, has a width in a cross section that is smaller than the width of the tire (Figs. 2A-2B).

Regarding claim 4, Dufournier further illustrates that the signal element may have protrusions (Fig. 1B: see how M surrounding G may be protrusions).

Regarding claim 5, Dufournier further discloses that the signal element, which comprises the protrusions, is provided in the tread (Figs. 2A, 2B) ([0316]). Accordingly, the tread of the tire must necessarily be provided with recesses that correspond to the protrusions of the signal element as the protrusions of the signal element reside within the tread and must occupy a space therein. 

Regarding claim 6, as discussed above in claim 5, the tread of the tire must necessarily be provided with recesses that correspond to the protrusions of the signal element. As the signal element, along with its protrusions, resides in the recess, the recess must necessarily be larger than the corresponding protrusions of the signal element, even if by a minuscule amount, or else the signal element could not fit within the recess and move radially (i.e. vertical to the running direction). Moreover, as discussed above in claim 1, the signal element must be able to move radially (i.e. vertical to the running direction) within the tread of the tire otherwise the hammer could not strike the base and generate an acoustic signal if it were completely embedded into the tread. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at least found obvious, that 
The examiner notes that the claim limitation “the recesses in the tread of the tire are larger than the corresponding protrusions of the signal element” is very broad and does not provide any further structure as to what manner or dimensions the recess is larger than the corresponding protrusions of the signal element. The claim language does not exclude an interpretation wherein the overall size of the recess is larger than the overall size of the corresponding protrusions of the signal element, the height of the recess in the radial direction is larger than the height of the corresponding protrusions of the signal element in the radial direction, the width of the recess in the axial direction is larger than the width of the corresponding protrusions of the signal element in the axial direction, the length of the recess in the circumferential direction is larger than the length of the corresponding protrusions of the signal element in the circumferential direction, and so on. Thus, the claim language does not exclude Dufournier’s disclosure for how the recesses in the tread of the tire are larger than the corresponding protrusions of the signal element to allow movement of the signal element.

Regarding claim 16, Dufournier discloses a vehicle ([0012], [0020]-[0021]), comprising: wearing tires made of a rubber (i.e. elastic) material ([0211]); and a wear measuring unit for the tires (Figs. 1B, 2A, 2B), the wear measuring unit comprising: a plurality of signal generators integrated in at least one joined signal element (Fig. 1B: M) arranged in a tread of the tire ([0315]), wherein the signal element generates a structure-borne sound signal when the tires are worn-off and when the signal element comes into contact with the ground (i.e. street) the signal element generates a first structure-borne sound signal (Abstract, [0176], [0315], [0345]). 

Furthermore, as discussed above, Dufournier discloses generating a first structure-born sound signal when in contact with the ground (i.e. street). Additionally, because Dufournier discloses that the signal element (Fig. 1B: M) moves within the tread, Dufournier will also necessarily produce a second structure-borne sound signal by the signal elements movement within the tread of the tires. 
Dufournier further illustrates that the signal element may have protrusions (Fig. 1B: see how M surrounding G may be protrusions). Dufournier further discloses that the signal element, which comprises the protrusions, is provided in the tread (Figs. 2A, 2B) ([0316]). Accordingly, the tread of the tire must necessarily be provided with recesses that correspond to the protrusions of the signal element as the protrusions of the signal element reside within the tread and must occupy a space therein. The tread of the tire must necessarily be provided with recesses that correspond to the protrusions of the signal element. As the signal element, along with its protrusions, resides in the recess, the recess must 
Moreover, because the recess must necessarily be larger than the corresponding protrusions of the signal element, even if by a minuscule amount, to allow the signal element to fit and move radially (i.e. vertical to the running direction), there must necessarily also be a gap provided between the corresponding protrusions of the at least one joined signal element and the walls of the tread, even if it is a minuscule gap. Otherwise, the element could not move and would remain embedded. 
Dufournier further discloses that in the vehicle a detector (i.e. sensor) for the structure-borne sound signals is provided for receiving the signals emitted by the signal generators (Abstract, [0040]). 
Dufournier also discloses a signal processing unit for processing the received signals into information useful for the driver (Abstract, [0012]).
The examiner notes that the claim limitation “the at least one joined signal element is smaller than the tread of the tires, so that an entirety of the at least one joined signal element is able to move within the tread” is very broad and does not provide any further structure as to what manner or dimensions the signal element is smaller than the tread. The claim language does not exclude an interpretation wherein the overall size of the signal element is smaller than the overall size of the tread, the height of the signal element in the radial direction is smaller than the thickness of the tread in the 
The examiner further notes that the claim limitation “the recesses in the tread of the tire are larger than the corresponding protrusions of the signal element” is very broad and does not provide any further structure as to what manner or dimensions the recess is larger than the corresponding protrusions of the signal element. The claim language does not exclude an interpretation wherein the overall size of the recess is larger than the overall size of the corresponding protrusions of the signal element, the height of the recess in the radial direction is larger than the height of the corresponding protrusions of the signal element in the radial direction, the width of the recess in the axial direction is larger than the width of the corresponding protrusions of the signal element in the axial direction, the length of the recess in the circumferential direction is larger than the length of the corresponding protrusions of the signal element in the circumferential direction, and so on. Thus, the claim language does not exclude Dufournier’s disclosure for how the recesses in the tread of the tire are larger than the corresponding protrusions of the signal element to allow movement of the signal element.
The examiner further notes that the claim limitation “between the corresponding protrusions of the at least one joined signal element and the walls of the tread of the tire remains a gap which allows the movement of the at least one joined signal element” is very broad and does not provide any further structure as to the dimensions or properties of the gap between the corresponding protrusions of the at least one joined signal element and the walls of the tread. Accordingly, because Dufournier discloses that the signal element is moved within the tread, and there must necessarily be room to allow for this to . 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues that Dufournier fails to teach or suggest that the at least one signal element is able to generate two kinds of structure-borne sound signals (i.e. when the tire is worn down to the signal element such that it contacts the street; and when the entire signal element moves as a whole within a recess of the tread when there is no contact with the street). Applicant further argues that the signal elements disclosed by Dufournier are not able to move as a whole within a recess of the tire. Applicant also argues that Dufournier mentions no gap between the walls of the recesses and the protrusions of the signal elements, and instead that Dufournier discloses that the signal elements are held firmly in the elastic material of the tires and therefore no movement of the entire signal element in the recess is possible. The examiner does not find these arguments to be persuasive. 
As discussed in the detailed rejection above, an alternative interpretation of Dufournier is possible wherein the signal element (Fig. 1B: M) is moved in its entirety within the tread. Accordingly, it necessarily generates a sound when it contacts the street, as well as due to its movement within the tire. Moreover, because this movement within the tire is possible, there must necessarily also be a gap between the tread and the signal element to allow for movement, even if it is a miniscule gap. While portions of the indicator disclosed by Dufournier may be embedded in the tread, the portion on which the examiner relies as the signal element (i.e. the hammer portion which actually moves and generates sound) does move in its entirety within the tread, as discussed in further detail in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.


/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749